JOHNSON, J.
From the record entries in the abstract filed by appellant, it appears that on January 12, 1907, the court made an order extending the time for filing the bill of exceptions “to and including the twelfth day of February, 1907,” and that it was not filed until the 19th day of February, 1907 — one week after the expiration of the time fixed in the order. The bill of exceptions being filed out of time cannot be considered. We note it contains a recital of a subsequent order further extending the time of filing to include the 19th day of February, but it has been decided on numerous occasions that such matters cannot be proved by the recitals of the bill of exceptions but must be shown by the record proper. [Page Woven Wire Co. v. Brooks, 104 S. W. 482; 126 Mo. App. 495; Cross v. Henderson, — Mo. App. —; Redd v. Railway, 122 Mo. App. 93; Harding v. Bedoll, 202 Mo. 625, 636; State v. Harris, 121 Mo. 445; Walser v. Wear, 128 Mo. 652; Bick v. Williams, 181 Mo. 526; St. Charles ex rel. v. Deemar, 174 Mo. 122; Williams v. Harris, 110 Mo. App. 538.]
None of the errors assigned are properly before us for review and it follows that the judgment must be. affirmed.
All concur.